Title: Notes on Debates, 12 December 1782
From: Madison, James
To: 


Thursday Decr. 12.
The Report made by Mr. Williamson, Mr. Carroll & Mr. Madison touching the publication in the Boston paper supposed to be written by Mr. Howell, passed with the concurrence of R. Island; Mr. Howell hesitating & finally beckoning to Mr. Collins his colleague who answered for the State in the affirmative. As the Report stood, the Executive of Massachusetts as well as of Rho: Island was to be written to, the Gazette being printed at Boston. On the motion of Mr. Osgood who had seen the original publication in the Providence Gazette and apprenhended a constructive imputation on the Mass: Delegates by such as wd. be ignorant of the circumstances, the Executive of Massts. was expunged.
